           Case 4:20-cv-02180-JST Document 60 Filed 06/02/20 Page 1 of 2



 1
     SHARON L. ANDERSON (SBN 94814)
 2   County Counsel
     PATRICK L. HURLEY (SBN 174438)
 3   Deputy County Counsel
 4   COUNTY OF CONTRA COSTA
     651 Pine Street, Ninth Floor
 5   Martinez, California 94553
     Telephone: (925) 335-1800
 6
     Facsimile: (925) 335-1866
 7   Electronic Mail: patrick.hurley@cc.cccounty.us

 8   Attorneys for Defendants
 9   COUNTY OF CONTRA COSTA, CHRIS FARNITANO and
     DAVID O. LIVINGSTON
10
                                   UNITED STATES DISTRICT COURT
11

12                                NORTHERN DISTRICT OF CALIFORNIA

13     JANICE ALTMAN, et al.,                         No. 4:20-cv-02180 JST
14                  Plaintiffs,                       DEFENDANTS COUNTY OF CONTRA
15                                                    COSTA’S REQUEST FOR JUDICIAL
      v.                                              NOTICE OF THE JUNE 2, 2020
16                                                    AMENDMENT TO CONTRA COSTA
      COUNTY OF SANTA CLARA, et al.,                  COUNTY’S PULIC HEALTH ORDER
17

18                  Defendants.
19
                                                      Crtrm: 6, 2nd Floor
                                                      Judge: Hon. Jon S. Tigar, Presiding
20                                                    Date Action Filed: March 31, 2020
                                                      Trial Date: None Assigned
21

22
             Defendant County of Contra Costa requests that the Court take judicial notice, under
23
     Rule 201 of the Federal Rule of Evidence, of Exhibit A. Exhibit A consists of the Public
24
     Health Order the County issued on June 2, 2020 (effective June 3, 2020) and Appendix C-1 to
25
     that order. The new health order and Appendix C-1 allows indoor retail businesses to operate
26
     provided:
27
     ///
28
     DEFENDANT COUNTY OF CONTRA COSTA’S REQUEST FOR JUDICIAL NOTICE
     Case No. 4:20-cv-02180 JST
                                                                                                1
         Case 4:20-cv-02180-JST Document 60 Filed 06/02/20 Page 2 of 2



 1          “All retail businesses may operate for indoor shopping, subject to applicable industry
 2   guidance issued by the State of California (https://covid19.ca.gov/pdf/guidance-retail.pdf).
 3   The number of Personnel and customers inside the store or other enclosed space must be
 4   limited so that Personnel and customers can comply with Social Distancing Requirements.”
 5          The updated Appendix C-1 and other amendments effective June 3, 2020 may be found
 6   at: https://www.coronavirus.cchealth.org/health-orders
 7
      DATED: June 2, 2020                  SHARON L. ANDERSON
 8
                                           COUNTY COUNSEL
 9

10

11                                         By:    /s/ Patrick L. Hurley    _
                                                  PATRICK L. HURLEY
12                                                Deputy County Counsel
                                                  Attorneys for Defendants
13
                                                  COUNTY OF CONTRA COSTA, CHRIS
14                                                FARNITANO and DAVID O. LIVINGSTON
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT COUNTY OF CONTRA COSTA’S REQUEST FOR JUDICIAL NOTICE
     Case No. 4:20-cv-02180 JST
                                                                                                2
